Citation Nr: 1744442	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (claimed as phobia of uncontrolled movement).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to February 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  (The Board notes that the Veteran also initiated an appeal of the rating assigned for his service-connected heart disability.  However, in his February 2014 substantive appeal he limited this appeal to the service connection matter and expressly withdrew (in writing) the increased rating appeal.)

In his February 2014 substantive appeal, the Veteran requested a videoconference hearing with a member of the Board.  Such hearing was scheduled for February 2017.  In January 2017, the Veteran withdrew his hearing request.  (See January 2017 Report of General Information.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it nonetheless finds that remand is necessary to ensure that the record is complete and that VA fully complies with its duty to assist. 

The Veteran's VA treatment records indicate that he has received treatment for his psychiatric disability, to include prescribed medication, from a private physician in Gentry, Arkansas, with treatment as least as recent as October 2012 (just prior to the filing of the claim at issue).  (See, e.g., November 2012 and August 2002 VA treatment records.)  That doctor was tentatively identified as "Dr. Mauhter" (see, e.g., April 2013 VA treatment record), but the Veteran acknowledged that he was uncertain how to spell his physician's name (see June 2009 VA treatment record), and an internet search suggests that the physician may be "Dr. Mathur."  These records are clearly pertinent to the claim of service connection and have not been associated with the Veteran's claims file.  Furthermore, the Veteran's last visit is recent enough that records may remain on file with that physician.  Thus, remand is required to ensure that the evidentiary record is complete.   

In addition, the record contains a May 2013 Disability Benefits Questionnaire (DBQ) completed by a doctorally prepared nurse practitioner.  The report preparer did not provide a nexus opinion, instead referring the reader, generally, to the Veteran's VA treatment records, which record the Veteran's hypothesis as to the cause of his psychiatric disability, but are silent for a medical assessment as to nexus.  As the cause of psychiatric disability is a medical question beyond the capacity of a lay person, the May 2013 DBQ is not adequate to support the Veteran's claim.  However, it is sufficient to meet the "low threshold" standard and require a nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has stated that he was unable to report for his previously scheduled VA psychiatric examination (and has affirmatively stated that he may not be able to attend any future examinations) as a result of his psychiatric disability.  If this remains the case, his file may be forwarded to an appropriate examiner for review and a nexus opinion based on the record.

Finally, on at least one occasion, the Veteran has asserted that his psychiatric disability is related to certain events during active service.  Specifically, an August 2013 VA treatment record notes the Veteran's report that his motor pool and other vehicles came under attack while he was stationed in Vietnam, and that his symptoms have persisted since that time.  Because the events described appear to be of the type that are capable of independent verification, development to corroborate the claimed events is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his psychiatric disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include "Dr. Mauhter" or "Dr. Mathur" in Gentry, AR.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should also arrange for exhaustive development to verify the Veteran's account of the claimed in-service events.

Specifically, the Veteran has asserted that his motor pool and other vehicles came under attack while he was stationed in Vietnam.  If the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate the events in service, the Veteran should be notified of the specific information that is needed to allow for verification and afforded an opportunity to respond.  Any response indicating that verification was not possible (i.e. that records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make a formal finding for the record regarding each of the Veteran's claimed in-service events, indicating whether or not each is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely cause of his psychiatric disability/ies.  (If the Veteran does not, or is unable to, report for examination, the AOJ should arrange for the Veteran's claims file to be forwarded to an appropriate psychologist or psychiatrist for an advisory opinion.)  The Veteran's entire record (to include this remand and the AOJ's formal findings of whether the claimed stressor event is corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found. 

(b) Please identify the likely cause for each acquired psychiatric disability that is diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that any of these disabilities are related to the Veteran's military service or events therein?  In responding, the examiner should address any apparent contradictions in the record (e.g., August 2013 VA treatment record (reporting symptoms persisting following events during active service) and April 2013 VA treatment record (reporting symptom onset several years after separation from service)).

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

